                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

UNITED STATES OF AMERICA,

                   Plaintiff,
                                                         Case No. 14-cr-197-pp
      v.

YANDI PONCE DE LEON,

                  Defendant.
______________________________________________________________________________

       ORDER DENYING MOTION TO ALTER OR AMEND JUDGMENT
                               (DKT. NO. 339)
______________________________________________________________________________

      On October 21, 2014, the grand jury returned an indictment against the

defendant and several others. Dkt. No. 30. There was a forfeiture count in the

indictment, it indicated that the government intended to forfeit “[a]pproximately

$4,830.00 in United States currency seized from Yandi Ponce de Leon on

October 8, 2014.” Id. at 11.

      On October 7, 2015, the defendant signed a plea agreement. Dkt. No.

188 at 16. His lawyer also signed the plea agreement on that date. Id. The facts

in support of the plea agreement stated that the defendant had hired someone

to kill another person, and that he had been collecting money to pay the

hitman and sending money to people for that purpose. Id. at 23. Paragraph 32

of the plea agreement stated that the defendant agreed that all of the properties

listed in the forfeiture provision of the indictment “constitute the proceeds of

the offense to which he is pleading guilty, or were used to facilitate such



                                         1
offense;” the paragraph said that the defendant agreed to the forfeiture of that

property. Id. at 10, ¶32.

      The defendant appeared in court on October 20, 2015 and entered his

guilty plea. Dkt. No. 192. In other words, he pled guilty over a year after he was

indicted. He did not, during that year, object to the forfeiture provision in the

indictment, and he signed a plea agreement saying that he agreed to the

forfeiture. He was sentenced on June 14, 2016, dkt. no. 244; he still had not

objected to the forfeiture at that time.

      On September 4, 2018—almost four years after he was indicted, and

three years after he entered his guilty plea—the defendant filed a motion asking

the court to require the government to return the $4,830. Dkt. No. 336. The

motion claimed that the money had not been listed in the indictment, and that

he’d not agreed to forfeiture in the plea agreement. Id. On September 6, 2018,

the court denied the motion, explaining to the defendant that the indictment

had listed the money, and that the defendant had agreed to forfeiture in the

plea agreement. Dkt. No. 337.

      On October 9, 2018, the court received the current motion to alter or

amend the judgment. Dkt. No. 339. The defendant made this motion under

Fed. R. Civ. P. 59(e). Id. at 1. He says his lawyer never explained to him that

he’d agreed to forfeiture of the money, and that if he had known, he would have

asked his lawyer to negotiate for return of the money. Id. at 2. The court will

deny this motion.




                                           2
      This is a criminal case. Fed. R. Civ. P. 59(e) does not apply—that applies

only in civil cases. There is a Rule 59 in the Federal Rules of Criminal

Procedure, called “New Trial; Altering or Amending a Judgment.” Fed. R. Crim.

P. 59(e) requires a defendant to file a motion to alter or amend the judgment

“no later than 28 days after the entry of the judgment.” The court entered

judgment in this case on June 17, 2016, dkt. no. 358; the defendant’s October

19, 2018 motion is over two years too late.

      There are ways for a criminal defendant to challenge his conviction,

sentence or some other part of his criminal proceedings. For example, he can

appeal the conviction or sentence. Fed. R. App. P. 4(b)(1)(A) says that a

defendant must file a notice of appeal in a criminal case within fourteen days of

the entry of the judgment. That time has passed in this case. Under some

circumstances, a federal criminal defendant also may attack his conviction or

sentence through a “habeas corpus” petition, by filing a motion to vacate, set

aside or correct his sentence under 28 U.S.C. §2255. There are time deadlines

for filing motions under §2255; the defendant should consult §2255(f) for those

guidelines.

      The court DENIES the defendant’s motion to alter or amend the

judgment. Dkt. No. 339.

      Dated in Milwaukee, Wisconsin this 12th day of October, 2018.

                                      BY THE COURT:


                                      ____________________________________
                                      HON. PAMELA PEPPER
                                      United States District Judge
                                        3
